ase 1:17-cv-03257-TWP-MPB Document 93-10 Filed 04/01/19 Page 1 of 44 PagelD #: 463

 

 

 

In the Matter Of:

DOUGLAS J. GOSSER
-“VS-

HENRY COUNTY SHERIFF'S DEPARTMENT, ET AL.

TARA WESTERMEN, R.N., VOL. I
August 01, 2018

CONNOR REPORTING
CON 111 Monument Circle, Suite 4350
» teem,  'Ndianapolis, IN 46204
rs hae? AN Tass Phone: 317-236-6022
Shee SETTING THE RECORD STRAIGHT Fax: 317-236-6015
Toll Free: 800-554-3376

  
   

 

 

 

 

 

 

 

 
Case 1:17-cv-03257-TWP-MPB Document 93-10 Filed 04/01/19 Page 2 of 44 PagelD #: 464

Tara Westermen, R.N., Vol. |

 

31 August 01, 2018
31
1 would talk to each other about days that needed
2 covered, and we didn't -- whoever needed to work
3 the weekend, we would have to fix it. Get it
4 covered.

5 QO What type of hours was Ms. Lewark working in
6 2016, if you recall?
7 A I don't recall.
8 Q Were you both there at the same time during the
9 week?
10 A i'm sure there were times when we overlapped. I
11 know I'm sure there was, but not on a normal
12 basis.
13 Q Was the schedule set up to have medical
14 employees such as yourself at the jail seven
15 days a week?
16 A Yes,
17 Qo So there would be someone there each day?
18 A Yes.
19 Qo What length of time would they be there each
20 day?
21, A I can't answer that. We were contracted hours.
22 It wasn't 24-hour care.
23, Q It was just based on the hours of the contract?
24 A Right.

25 Q And how were you made aware of what the hours of

 

 

 

© SONNOR Connor Reporting 317.236.6022

www. connorreporting.com

 

 
Case 1:17-cv-03257-TWP-MPB Document 93-10 Filed 04/01/19 Page 3 of 44 PagelD #: 465

Tara Westermen, R.N., Vol. |

 

 

 

 

32 August 01, 2018
32
1 the contract were?
2 A I knew how many hours in the week we had to do.
3 e How many hours? Do you recall?
4 A 72 at that time.
5 Q Was that in 2016?
6 A It stayed about 72 the whoie time I worked
7 there.
8 Q Have you ever been provided a copy of the
9 contract between Henry County and QCC in terms
10 of the medical care?
11 A No.
12 Q Have you ever reviewed any terms, or has anyone
13 made you aware of what those requirements are?
14 A No.
15 Q Were you aware that the contract between Henry
16 County and OCC required up to 60 hours of
17 nursing per week?
18 A No.
19 Q So in terms of the time that you've been with
20 ecc and while you were at Henry County, were you
21 ever provided any documents that indicated that
22 you were to provide 72 hours of care per week?
23 A Iwas told. I didn't have documents.
24 Q Who told you that?
25 A Our nurse manager.
Connor Reporting 31 7.236.6022

 

www.connorreporting.com

 
Case 1:17-cv-03257-TWP-MPB Document 93-10 Filed 04/01/19 Page 4 of 44 PagelD #: 466

Tara Westermen, R.N., Vol. |

 

 

 

 

36 | August 01, 2018
36

1 Q And would there be times where she wasn't there
2 and you were there?

3 A Correct.

4 Q Would there be times where both of you weren't

5 there?

6 A Correct.

7 Q I know you indicated you weren't aware when

8 Mr. Stephenson started working with OCC, but are
9 you aware of any type of schedule that he kept
10 in terms of Henry County while you were at Henry
11 County?

12 A We had a provider that came once a week. I

13 mean, it didn't matter who it was. There was a
14 jail provider there once a week.

15 Q Okay. And would that be Mr. Stephenson?

16 A He was there, a provider there.

17 Q What other provider would you have seen in 2016?
18 A Benjamin Loveridge was there in 2016. We had

19 another provider, but I'm not sure of the time
20 frame.
21 Q Tf you can recall, and I know we're talking

22 two-plus years later, but in 2016, how often

23 would you see Mr. Stephenson at the jail?
24 A Once a week if he came when I was there.

25 Q Were there times or weeks where you didn't see

© SONNOR. amet Reporting 317.236.6022
i .connorreporting.com

 
Case 1:17-cv-03257-TWP-MPB Document 93-10 Filed 04/01/19 Page 5 of 44 PagelD #: 467

Tara Westermen, R.N., Vol. |

 

 

 

 

39 August 01, 2018
39

1 Stephanie and Sandy were both there. So we went
2 around with them to learn the jail, learn where
3 everything was. We had a protocol that we used
4 so --

5 Q What type of protocols?

6 A For any and everything that was medical.

7 Q Okay. Well, you say anything and everything.

8 Were there specific things that it dealt with?

9 A Yeah. It's a protocol book. So if somebody
10 complained of something. They put health
12 request in. We were seeing them. We would have
12 to contact the doctor, but we had protocols that
13 we could pull. Jail staff had the same

14 protocols. What they are, they are sheets and
15 you go through them. And it's like they ask

16 question for question and what information that
17 you need. That way you have everything right

18 there in front of you before you were to contact
19 a physician or anybody.
20 Q Okay. Would that deal with specific conditions
21 or symptoms, things of that nature?
22 A Yes.
23 Q There was a series of questions that you could
24 run through with the inmate or the detainee to
25 determine what the next steps were or whether

Connor Reporting 317.236.6022

 

www.connorreporting.com

 
Case 1:17-cv-03257-TWP-MPB Document 93-10 Filed 04/01/19 Page 6 of 44 PagelD #: 468

Tara Westermen, R.N., Vol. |

 

 

 

 

41 August 01, 2078
41
i have a doctor, would have to send so many of his
2 charts for a doctor to review and sign off on,
3 but I don't remember who that was.
4 Q To your knowledge, was that a random selection
5 of charts or was that, you know, a specific
6 number of charts on a -- for a particular period
7 of time?
8 A I have no idea.
9 Qo Okay.
10 A I usually just use the charts that he'd done
11 that week.
12 Q In terms of you, we talked about you being on
13 cali when you weren't at Henry County. Were you
14 expected to be on call 24 hours a day?
15 A It wasn't just me specifically. We had a call
16 list. So they had different contact numbers for
17 medical, and you would just call the first
18 number. And if you didn't get a response, you
19 would call the next number.
20 Q Was that call list maintained in writing?
21 A It was printed out.
22 Q Printed. Would it include other staff from
23 other jails?
24 A It included usually nurses at the jail, the
25 regional nurse managers, mental health contact
Y CONNOR Connor Reporting 317.236.6022

REPORTING www.connorreporting.com

 
Case 1:17-cv-03257-TWP-MPB Document 93-10 Filed 04/01/19 Page 7 of 44 PagelD #: 469

Tara Westermen, R.N., Vol. |

 

 

 

 

49 _ August 01, 2018
49
1 A Okay.
2 Q Hopefully that might clarify a few things.
3 In terms of your daily activities at the
4 jail, depending on the number of hours that you
5 were working at the jail on a given day, would
6 you have interaction with the inmates and
7 detainees at the jail throughout the day?
8 A Yes.
9 Q And would those interactions occur during the
10 time you were doing med pass?
11 A Mostly. I would -- there were inmate workers
12 that would be in the hallway, people that were
13 coming in and out going to court. If I pull
14 ' people out for health request or physicals.
15 Q Would you speak with the inmates during those
16 periods?
17 A Yes.
18 9 Would you speak with the inmates even if you
19 were not passing meds or addressing a sick call
20 request?
21 A I'm sure there were times that we did, yes.
22 QO Would you make documentation of any of the
23 discussions that you had?
24 A Not every conversation.
25 Q But if anything significant came up?
a CONNOR Connor Reporting 317.236.6022
= www.connorreporting.com

 

 
Case 1:17-cv-03257-TWP-MPB Document 93-10 Filed 04/01/19 Page 8 of 44 PagelD #: 470

Tara Westermen, R.N., Vol. |

 

 

 

 

72 August 01, 2018
72
1 first paragraph of page 100, could you read that
2 for mé. Out loud.
3 A Starting with "These protocols"?
4 0 Yes, ma'am.
5 A "These protocols are designed to assist the
6 staff in the gathering of information to be
7 communicated to the medical staff. The
8 protocols are not intended to establish standard
9 of medical care and are not standing orders.
10 Actual medical orders must be approved by a
11 physician and/or psychologist."
12 Q And in terms of your understanding relative to
13 the medical care that Quality Correctional Care
14 provided at the jail, who was the responsible
15 individual for that purpose?
16 A One more time.
17 Q Who was the responsible individual for purposes
18 of providing medical care at the jail? Henry
19 County?
20 A I don't think I understand your question.
21 Q Was Quality Correctional Care the sole medical
22 provider at the jail, to your knowledge?
23 A Yes.
24 Q And this would apply in 2016?
25 A Yes.
e common ic wwe Reporting 317.236.6022
-connorreporting.com

 
Case 1:17-cv-03257-TWP-MPB Document 93-10 Filed 04/01/19 Page 9 of 44 PagelD #: 471

Tara Westermen, R.N., Vol. |

 

 

 

 

73 August 01, 2018
73

1 Q And who supervised the provision of that medical

2 care at the jail?

3 A The doctors?

4 Q I'm asking do you know?

5 A Any care that the nurses gave, the doctors

6 oversee.

7 Q Do you know of any involvement that the sheriff

8 would have had? the sheriff of Henry County

9 would have had in the provision of medical care

10 at the jail?

11 A No idea. I mean, anything at the jails are

12 through the sheriff.

13 oO So when you would arrive at work and something

14 had occurred or something significant had come

15 up, the correctional officers would pull the

16 protecois from this particular document;

17 correct?

18 A When we weren't there?

19 Q Yes, ma'am.

20 A Yes.

21 Q They would go through the list of questions

22 under each condition?

23 A Correct.

24 Q And in terms of the types of conditions we

25 talked about, it covers a varying degree of

a CONNOR. Connor Reporting 317.236,6022

www.connorreporting.com

 

 
Case 1:17-cv-03257-TWP-MPB Document 93-10 Filed 04/01/19 Page 10 of 44 PagelD #: 472

Tara Westermen, R.N., Vol. |

 

 

 

 

104 August 01, 2018
104
1 Q Are you aware of whether any progress notes were
2 completed relative to this sick call request?
3 A There's a progress note for the 554.
4 Q So is that the note you're referring to?
5 A Yes.
6 Q It says "medical progress note," but it's a
7 little bit more form-based as opposed to
8 handwritten?
9 A Right. This has the complaint. Any information
10 that we need on here is on here.
11 So I was talking about earlier where it
12 gays "the findings, objective, subjective." Tf
13 we get orders from the doctor or whoever.
14 Q Is that your handwriting on 554?
15 A Tt is.
16 Q That's your signature?
17 A It is.
18 Q It's dated 2-23-16?
19 A Yes.
20 Qo Based on this, based on 554, was he given the
21 Librium and Prozac?
22 A He was not given Librium.
23 Q Is there a reason why?
24 A He was not having alcohol withdrawal.
25 Q But he was given 40 mls of Prozac?
» CONNOR Connor Reporting 317.236.6022

 

www.connorreporting.com

 
Case 1:17-cv-03257-TWP-MPB Document 93-10 Filed 04/01/19 Page 11 of 44 PagelD #: 473

Tara Westermen, R.N., Vol. |

 

 

 

 

113 August 01, 2018
113

1 A No.

2 o Were you aware that Mr. Gosser was sent to the

3 ER on February 27 for injuries that he had

4 sustained in one of the blocks?

5 A Not when it happened.

6 Q When did you become aware of that?

7 A I know from paperwork. I don't have an exact

8 day.

9 Q Do you recall any discussions with Mr. Gosser
10 about setting up a time to meet with
11 Mr. Stephenson when he came to the jail sometime
12 after February 27?
13 A I do not remember.
14 Q How would an inmate go about setting up a time
15 to meet with the PA or even the physician when
16 they were at the jail? Is it based on whatever
17 that schedule is, or is that a specific request
18 they have to make?
19 A No. So if somebody is sent to the ER, they have
20 injuries or -- if somebody's sent besides for
21 medical clearance, then they do follow-ups with
22 the jail provider.
23 QO The inmate does?
24 A Yes.
25 Q But did you have any involvement in arranging

CONNOR Connor Reporting 317.236.6022

 

AEP}

 

www.connorreporting.com

 
Case 1:17-cv-03257-TWP-MPB Document 93-10 Filed 04/01/19 Page 12 of 44 PagelD #: 474

Tara Westermen, R.N., Vol. |
115 August 01, 2018

 

115
1 results of those X-rays?

2 A I do remember him contacting me with the results
3 of X-rays, yes.

4 Q And do you recall having Officer Lecher send

5 those to you? Those results?

6 A I remember calling Chris to tell him to talk to
7 him about the results and call the jail back.

8 Q Well, if Officer Lecher --

9 A They don't usually send them to us.

10 Q Well, I'll ask my follow-up question.

11 If Officer Lecher has indicated, during the
12 course of investigation inte the death of Brian
13 Gosser at the Henry County Jail, that you asked
14 him to send you the results of those X-rays or
15 pictures of those X-rays so you could see them,
16 -is that an incorrect statement?

17 A That could have been very possible.

18 Q But you don't recall that happening?

19 A I don't remember that happening, but it's

20 possible that could have happened. It's not
21 something that we would normally do, no.

22 Q When an inmate is sent out to the ER, and they

 

 

 

23 are returned to the jail, what information does
24 Qcc medical staff receive relative to that
25 discharge?
CONNOR Connor Reporting 317.236.6022
€ REPORTING www.connorreporting.com

 

 
Case 1:17-cv-03257-TWP-MPB Document 93-10 Filed 04/01/19 Page 13 of 44 PagelD #: 475

Tara Westermen, R.N., Vol. |

 

 

 

 

116 August 01, 2018
116

1 A The discharge papers that you have on the 540,

2 QO On 540?

3 A The QCcC 540. Exhibit 27.

4 Q So this would be a document that you would

5 receive from the hospital at the time that they

6 are returned to the jail?

7 A Yeah. I mean, this is not the exact document,

8 but that's the discharge.

9 Q Something similar to this?

10 A Correct.

11 Q Are there times where you have to await

12 information from the hospital when an inmate is
13 returned to the jail?

14 A They never send us paperwork pertaining -- even
15 if we send them there, they will never give us
16 any paperwork. We have to request all the

17 notes, all the records, everything.

18 Q How do you make those requests?

19 A We fax over -- we have to have --

20 The patient has to sign a release of

al information -- we call them ROIs -- and we have
22 to fax it to medical records. So pertaining to
23 the hospital, we send it to the medical records
24 at Henry County hospital. And they have so many
25 days they can send the results back over.

? SONNOR my Connor Reporting 317.236.6022

w,.connorreporting.com

 
Case 1:17-cv-03257-TWP-MPB Document 93-10 Filed 04/01/19 Page 14 of 44 PagelD #: 476

Tara Westermen, R.N., Vol. |

 

 

 

 

118 August 01, 2018
118

1 determination to send an inmate to the ER?

2 A I would send somebody without calling a doctor

3 if I felt like they needed to go.

4 Q Would you have follow-up to get approval --

5 A I don't have to have approval to send somebody

6 to the ER, no. We would contact the doctor.

7 Q At any point in time between February 2016 and

8 March 3rd of 2016, were you provided or was

9 QCC provided, to your knowledge, information

10 relating to the injuries that Mr. Gosser

11 sustained on or around 2-26 at the jail?

12 A From memory, I do not remember getting any -- I
13 don't remember. That's what I'm trying to tell
14 you. I do not remember anything besides what

15 I'm sitting here reading.

16 I can read this and tell you that I know

17 that they sent this discharge paper, the 565.

18 When he came back to the jail, he was cleared to
19 come back on the 27th. It says what the

20 hospital recommended for the injuries that he

21 sustained. And I know, because it said at the
22 top "contacted ER waiting for ER physician

23 notes" they were contacted, and we're waiting

24 for them to come back.

25 Q But in terms of that contact that you're

Connor Reporting 317.236.6022

 

www.connorreporting.com

 
Case 1:17-cv-03257-TWP-MPB Document 93-10 Filed 04/01/19 Page 15 of 44 PagelD #: 477

Tara Westermen, R.N., Vol. |
121 August 01, 2018

 

121
1 Q I'll ask you a better question. If you look at

2 page 560, which I'll represent appears to be a
3 fax from Henry County hospital dated March 4?
4 A Correct.

5 Q And is that directed to your attention?

6 A Yes.

7 Q Is that 521-3746, is that the fax number?

8 A According to the sheet, yes.

9 Q Is that the fax number at the jail?

10 A I have no idea what the fax number at the jail
11 is off the top of my head.

12 QO I just was curious.

13 Are these the physician notes that you were
14 referring to in your request on February 29?

15 A Yes.

16 QO And you didn't get those apparently until

17 March 4?

18 A Correct.

19 Q Were you aware that Mr. Gosser had died at that
20 point in time? He had passed away?

21 A I know it was on that date, yes.

22 Anytime we fax or send requests for medical
23 records, they have up to so many business days

24 before they have to respond to them or send them

25 back over.

 

 

 

@ SONNOR. Connor Reporting 317.236.6022

Bt www.connorreporting.com

 

 
Case 1:17-cv-03257-TWP-MPB Document 93-10 Filed 04/01/19 Page 16 of 44 PagelD #: 478

Tara Westermen, R.N., Val. |

 

 

 

 

123 August 01, 2018
123
1 retain or somebody had obtained this discharge
2 report from the medical box as of February 29?
3 A Yes.
4 Q And this discharge report with this outline, the
5 particular injuries that Brian Gogsser had
6 sustained and had been evaluated and diagnosed |
7 at the hospital during his visit on February 27?
8 A Yes.
g Q Ail right. So he had, based on this particular
10 document, the discharge report, closed fracture,
11 multiple ribs, fracture of his nasal bones,
12 closed fracture of facial bones, a concussion,
13 and apparently experienced a loss of
14 consciousness -- correct? -- based on this
15 document?
16 A Right.
17 Q When these discharge reports are received by
18 acc, are they reviewed?
19 A Yes, By the provider.
20 Q Tf you turn to 568, it's a discussion of
21 follow-up care. It indicates "The patient needs
22, to be monitored for the next 24 hours for signs
23 of head injury, including but not limited to
24 somnolence, confusion, worsening headache,
25 vomiting. He should be rechecked by a physician
a CONNOR. nr Reporting 317.236.6022
connorreporting.com

 
Case 1:17-cv-03257-TWP-MPB Document 93-10 Filed 04/01/19 Page 17 of 44 PagelD #: 479

Tara Westermen, R.N., Vol. |

 

 

 

 

125 August 01, 2018
125
1 A It says "Inmate returned from ER. Multiple rib
2 fractures and -- I cannot read that -- fractured
3 something, complaint of pain, PA notified,
4 telephone order, ibuprofen, 800 milligrams."
5 That stands for one tab twice a day.
6 Q Does that indicate to you that Ms. Lewark saw
7 Mr. Gosser on February 28?
8 A Yes.
9 Q Would it surprise you to know that Ms. Lewark
0 was not scheduled nor did she work on
11 February 28, 2016, at the Henry County Jail?
12 A I do not know her date of work.
13 QO Based on the time records that have been
14 produced today, it would appear the last day you
15 worked prior to February 27 was February 26,
16 2016, at the Henry County Jail, and you got off
17 at 11:30 a.m.?
18 A (Nods head.)
19 Is that a Thursday?
20 Q Take a look.
21 A It sounds possible.
22 Q It would be a Friday.
23 A Okay.
24 Q And that you were back in the Henry County Jail
25 on sebruary 29 at 7:15 a.m --
© SONNOR. Connor Reporting | 317.236.6022
: www.connorreporting.com

 

 
Case 1:17-cv-03257-TWP-MPB Document 93-10 Filed 04/01/19 Page 18 of 44 PagelD #: 480

Tara Westermen, R.N., Vol. |

 

 

 

 

127 August 01, 2018
127
1 February 28. I apologize. But you have no idea
2 what she did?
3 A Yeah. I mean, I'm not -- I wasn't there. I
4 can't say what she did or did not do.
5 Q And the only progress note for February 28th
6 just indicates that he was returned from the ER
7 with multiple rib fractures and a fractured
8 septum and advised to take ibuprofen of 800
9 milligrams?
10 A That's what it says.
i1 Qo Now, Looking at 574.
12 A Okay.
13 Q This is a progress note. This appears to be
14 Mr. Stephenson's handwriting and signature.
15 Would you agree with that?
16 A Yes.
17 Q And this indicates that Mr. Stephenson saw Brian
18 at some point on March 2nd, 2016?
19 A Correct.
20 Q At that point, he had been back at the jail
21 since 3:51 on February 27, 2016. So roughly
22 three days later, he's seen by the PA?
23 A Correct.
24 Q Based on the jail's records, it looks like
25 Mr. Gosser saw Chris Stephenson at 6:27 on
p> CONNOR ic Connor Reporting 317.236.6022
www.connorreporting.com

 
Case 1:17-cv-03257-TWP-MPB Document 93-10 Filed 04/01/19 Page 19 of 44 PagelD #: 481

Tara Westermen, R.N., Vol. |

 

 

 

 

131 August 01, 2018
131
1 officers that they should contact you about
2 X-ray results?
3 A At the time that she done that?
4 Q Yes, ma'am.
5 A No.
6 QO Had you evaluated or seen Mr. Gosser that
7 particular day?
8 A I had done meds that day. I seen him. I passed
9 meds that morning.
10 Q Anything significant about Mr. Gosser stand out
11 from that day?
12 A He wasn't being very pleasant. He --
13 I can't remember if he told me or an
14 officer that he had thrown up or had spit up. I
15 went back to check, I remember that. And he had
16 a cup. And he had spit into the cup, like just
17 literally spit in a cup. And I told him if he
18 didn't feel good, I'm like "Why are you up
19 jumping around? If you don't feel good, why
20 don't you lay down"?
21 Q When you say "up and jumping around," what was
22 he doing when you saw him?
23 A Like up moving around and just wouldn't sit
24 down. He was in a small cell.
25 Q He was in a different cell at that point;
© SONNOR Connor Reporting 317.236.6022
tot www.connorreporting.com

 
Case 1:17-cv-03257-TWP-MPB Document 93-10 Filed 04/01/19 Page 20 of 44 PagelD #: 482

Tara Westermen, R.N., Vol. |

 

 

 

 

132 August 01, 2018
132
1 correct?
2 A Yeah.
3 Q It was a significantly smaller cell than where
4 he was; correct?
5 A Yes.
6 Q And did he appear to be in any pain?
7 A No.
8 Q Were you aware at that point in time what his
9 injuries actually were?
10 A I'm sure -- I'm sure at some point with him
11 coming back from the hospital, that yeah, I
12 found out.
13 Qo You don't recall when that was?
14 A I don't recall when that was. I know that that
15 day when I was there and did meds, he did not
16 look like anything was wrong with him.
17 Q How was his coloring? Do you recall?
18 A Nothing was abnormal to me.
19 9 Did you take any vitals at that point?
20 A No, I did not.
21 Q And you say he said he was spitting up or
22 vomiting -- is that what you said? -- into a
23 cup?
24 A Right. He told me he had spit in a cup. Like
25 just regular spit; like not vomiting. It was
, CONNOR ic Connor Reporting 317.236.6022
oe www.connerreporting.com

 
Case 1:17-cv-03257-TWP-MPB Document 93-10 Filed 04/01/19 Page 21 of 44 PagelD #: 483

Tara Westermen, R.N., Vol. |

 

 

 

 

133 August 01, 2018
133
1 not vomit. There was nothing abnormal about it.
2 Q Did you tell him that you needed to actually see
3 it? You actually had to see him vomit?
4 A Yeah. There was a lot of times we would tell
5 people if they were getting sick, "If you're
6 getting sick, let us see so we can see that
7 you're getting sick, not just saying that you're
8 getting sick." It's not that he's lying but --
9 Q Was there any other interaction at that
10 particular time or that day that you can recall
11 with Mr. Gosser?
12 A Not that I remember.
13 Q Now, in terms of med pass, that occurs --
14 what? -- in the morning and then one in the
15 evening --
16 A Yes.
17 Q -- usually?
18 And are there particular designated times
19 where that occurs?
20 A No. We just have an a.m. and a p.m.
21 Q In terms of the ibuprofen that Mr. Gosser had
22 been prescribed by Mr. Stephenson, along with it
23 looks like Prednisone and Tylenol, a thousand
24 milligrams, would those also be distributed at
25 those points in time?
e CONNOR 6 Connor Reporting 317.236.6022
www.connorreporting.com

 

 
Case 1:17-cv-03257-TWP-MPB Document 93-10 Filed 04/01/19 Page 22 of 44 PagelD #: 484

Tara Westermen, R.N., Vol. |

 

 

 

 

134 August 01, 2018
134
1 A The Prednisone was only once a day, but the
2 other ones were twice a day, yes.
3 Q If I referred you to the last two pages of this
4 med pack document, that's the distribution of
5 medication relative to Mr. Gosser; correct?
6 A Right. We call it a MAR sheet.
7 Q A MAR sheet? Medication administration record?
8 A Yes.
9 Q Tf we're just looking at the -- I quess it's
10 583. You got the ibuprofen 800 milligrams, one
11 tab twice daily. Is that your handwriting; is
12 that someone else's?
13 A The second one?
14 Q Yeah.
15 A Or the third one?
16 Q Well, any of them.
17 A I think the second one's mine and the first one.
18 Q But in terms of the February 28 entry, is that
19 what that is? Ibuprofen 800 milligrams, one tab
20 twice daily. It shows the a.m./p.m.
21 distribution?
22 A On 584?
23 Q 583 and 584.
24 A February is 584, though, right? Yes.
25 0 Yeah.
¢ CONNOR ayn Reporting 317.236.6022
. -connorreporting.com

 
Case 1:17-cv-03257-TWP-MPB Document 93-10 Filed 04/01/19 Page 23 of 44 PagelD #: 485

Tara Westermen, R.N., Vol. |

 

 

 

 

137 August 01, 2018
137
1 Q Obviously, there's not 31 hours in a day;
2 there's 31 days potentially in a month.
3 A Right.
4 Q You've got the 28th here.
5 A Yes.
6 Q This is on 584 for February?
7 A Correct.
8 Q Then you've got February 29. And these initials
9 here show that he was distributed the ibuprofen?
10 A Right.
11 Q And fluoxetine?
12 A Yes.
13 oC And the same on 583, which is March; correct?
14 A Right. He was given meds every day from
15 February 25th to March 3rd.
16 Q Weli, I don't see an entry for the p.m.
17 distribution on March 2nd of ibuprofen.
18 A Umm --
19 Qo Or March list. I'm sorry.
20 A So the second entry for ibuprofen, it was
al discontinued. So that order, you can't see it
22 on here because it's probably highlighted out,
23 which is what we do to discontinue stuff. Where
24 it says "order," that says "order changed."
25 So he got that ibuprofen on March lst. But
Y CONNOR. Connor Reporting 317.236.6022
a www.connorreporting.com

 

 
Case 1:17-cv-03257-TWP-MPB Document 93-10 Filed 04/01/19 Page 24 of 44 PagelD #: 486

Tara Westermen, R.N., Vol. |

 

 

 

 

 
    

140 August 01, 2018
140
1 do meds and stuff, if you have two people, two
2 inmates from each block tell us something or ask
3 for something, they are always told they have to
4 fill out a health request. Obviously if they're
5 having chest pains or something like that, then
6 no. We don't say, "Oh, no, fill a paper out."
7 No, that's what we see them for.
8 That's the whole reason why we have this
9 procedure for us. I can't remember 20 different
10 things that people tell me when I'm doing meds.
11 So they fill the health request out. That way
12 we can see them for them to initiate their care.
13 BY MR. HALBERT:
14 Q You're aware at that point in time that
15 Mr. Gosser had been at the ER that prior
16 weekend; correct?
17 A Yeah.
18 Q You testified today that you saw the discharge
19 summary at some point and were aware what his
20 injuries were at that point in time; correct?
21 A Yes.
22 Q And would you consider that to be a serious
23 medical problem; that he was having or at least
24 had the injury that he had?
25 A If he was vomiting and having issues, yes. But
, CONNOR G Connor Reporting 317.236.6022
www.connorreporting.com

 
Case 1:17-cv-03257-TWP-MPB Document 93-10 Filed 04/01/19 Page 25 of 44 PagelD #: 487

Tara Westermen, R.N., Vol. |

 

141 August 01, 2018
141
1 when I seen him, there was absolutely nothing
2 wrong with him. He was up and wouldn't sit down
3 and was moving around the cell. He wasn't being
4 very pleasant. Not -- he wasn't telling me,
5 like, "I'm sick. I don't feel good." He was,
6 like, "I threw up. You have to see me." It
7 wasn't "I'm vomiting, help me, come and check
8 me," or anything like that.

9 Oo So you're --

10 A He wasn't having shortness of breath. He wasn't

11 having any problems. Anytime I've ever had

12 somebody that's had any medical issues, I'm not
13 just going to leave them somewhere, leave them
14 in a cell if something's wrong with them. I'm
15 going to pull them out and check them.

16 Q So you questioned the legitimacy of what he was
17 Saying?

18 A I did not see him throw up nor had anybody else.
19 Q How many inmates have you treated at the Henry
20 County Jail who have had broken ribs?

21 A I have treated people at the jail with broken
22 ribs multiple times.

23 Oo With multiple broken ribs?

24 A i have.

25 Q In those instances, have they indicated that

 

 

 

CONNOR Connor Reporting 317.236.6022
C REPORTING www.connorreporting.com

 
Case 1:17-cv-03257-TWP-MPB Document 93-10 Filed 04/01/19 Page 26 of 44 PagelD #: 488

Tara Westermen, R.N., Vol. |

 

 

 

 

143 August 01, 2018
143
1 Mean, not just medical though. Even jail staff,
2 they de rounds. They are supposed to do hourly
3 rounds and everything else.
4 Q Are jail staff trained to --
5 A I'm not --
6 Q Hold on. I'm not finished yet.
7 Are they trained, to your knowledge, to be
8 able to recognize serious medical issues related
9 to shortness of breath, the pain, and the
10 injuries that Mr. Gosser had sustained? Can
11 they actually recognize the symptoms and be able
12 to tell you what you need to hear?
13 A There have been many times they had recognized
14 shortness of breath, muitiple different symptoms
15 of different issues, and they have contacted
16 Medical. Or the patient would have complained,
17 and they would have pulled the protocol.
18 Q But my question is that they're not trained
19 medical professionals, are they?
20 A They have certain medical training that they are
21 required to have.
22 Q But are they trained and licensed medical
23 professionals?
24 A They are trained in medical first aid, CPR,
25 different things. They're not licensed, no.
( CONNOR Connor Reporting 317.236.6022
ae www.conneorreporting.com

 
Case 1:17-cv-03257-TWP-MPB Document 93-10 Filed 04/01/19 Page 27 of 44 PagelD #: 489

Tara Westermen, R.N., Vol. |

 

 

 

 

144 August 01, 2018
144
1 Q Are they trained to administer emergency medical
2 treatment to inmates?
3 A They are trained if they feel it is an emergency
4 and there's an issue, they send people to the ER
5 and then contact medical.
6 Q But OCC, yourself, Ms. Lewark, Mr. Stephenson,
7 you're the medical professionals that are
8 assigned to the jail?
9 A When I seen him, there was nothing wrong with
10 him. He didn't even complain of anything else.
11 He wasn't complaining of anything else. He was
12 not complaining of having breathing issues. He
13 never complained of not being able to breathe or
14 ~ having chest pains or anything else whatsoever.
15 The only thing that he ever said was that
16 he threw up. He didn't even say "I'm throwing
1? up." It was that he threw up.
18 Q He was clearly having some issues because he did
19 complain. He complained on March 3rd.
20 A I'm not saying he didn't have issues. I'm
21 saying when IT seen him, he was not having
22 issues. What happened after that and
23 transpired, I was not there and I cannot speak
24 to that.
25 Q You didn't take any additional steps to figure
9. CONNOR Connor Reporting 317.236.6022

 

MEP ORTING www.connorreporting.com

 
Case 1:17-cv-03257-TWP-MPB Document 93-10 Filed 04/01/19 Page 28 of 44 PagelD #: 490

Tara Westermen, R.N., Vol. |

 

 

 

 

149 August 01, 2018
149
1 remember one time, like I remember seeing him
2 with a black eye, but I don't remember any -- I
3 don't even remember what Brian looks like.
4 Q If you would look at page 580, which is a
5 radiology report.
6 Do you recall receiving this or seeing this
7 document that night? on March 3, 2016?
8 A I'm sure that this is the results that I got
9 from Clark Lecher.
10 Q The ones you asked him to send to you or take a
11 picture of?
12 A I don't remember asking him, but if I did, it's
13 possible, especially if it had wording that I
14 did not understand over the phone.
15 Q Do you recall getting this for Mr. Lecher?
16 A No. But I remember him calling with results.
17 Q Okay. And this radiology report indicates
18 there's a slight infiltrate in the right lung
19 base?
20 A Yes.
21 Q What does that mean to you?
22 A I have no idea. I'm not a doctor.
23 Q Did you contact Mr. Stephenson after seeing
24 this?
25 A I did.
CONNOR Connor Reporting 317.236.6022

  

SPORTING www.connorreporting.com

 
Case 1:17-cv-03257-TWP-MPB Document 93-10 Filed 04/01/19 Page 29 of 44 PagelD #: 491

Tara Westermen, R.N., Vol. |

 

 

 

 

150 August 01, 2018
150

1 Q What did Mr. Stephenson tell you?

2 A Start him on antibiotic. He thought he could

3 possibly have pneumonia, the beginning of

4 pneumonia. I called the jail back and told

5 them.

6 Q Were you made aware at any point prior to that

7 that Mr. Gosser had been vomiting other than

8 your interaction with him during med pass?

9 A No.

10 O When was that antibiotic for the pneumonia

11 supposed to start?

12 A I don't know if we were having them give it that
13 night, which we very possibly could have had

14 them go ahead and start it, or if that's

15 something that we would start the next morning,
16 Q Do you recall a scrip being provided by

17 Mr. Stephenson on March 3, 2016, for that

18 purpose?

19 A He told me we write those orders. We order

20 those meds from the pharmacy. We actually have
21 pharmacy sheets that we fill. He doesn't

22 actually write a hard prescription, like a paper
23 that you go to the doctor and get.

24 Q But your understanding is that that was going to
25 start the next day?

Y CONNOR Connor Reporting 317.236.6022

 

www.connorreporting.com

 
Case 1:17-cv-03257-TWP-MPB Document 93-10 Filed 04/01/19 Page 30 of 44 PagelD #: 492

Tara Westermen, R.N., Vol. |

 

 

 

 

153 August 01, 2018
153
1 QO You don't know whether he was working with the
2 Henry County Jail in the early part of 2016, do
3 you?
4 A I don't. No.
5 Q What about Dr. Greg Helwarth?
6 A Are those from the ER or the jail?
7 Q The jail. I'm just asking.
8 A No.
9 Q What about a Dr. Pantel?
10 A That doesn't sound familiar.
11 Q Those physicians, would they act as supervisors
12 relative to Mr. Stephenson, to your knowledge?
13 | A I have no idea because I don't know who they
14 are.
15 Q That's fine.
16 Shortly after you got or received cr saw
i? the radiology report, the X-ray, you'd spoke to
18 Mr. Stephenson, there was a determination it
19 might be pneumonia?
20 A Yes.
21 Q And that he would start on the antibiotic either
22 sometime that night or the next day?
23 A Right.
24 Q Did you receive any follow-up communications
25 from Officer Lecher at the jail relative to
P CONNOR Connor Reporting 317.236.6022
www, connorreparting.com

 

 
Case 1:17-cv-03257-TWP-MPB Document 93-10 Filed 04/01/19 Page 31 of 44 PagelD #: 493

Tara Westermen, R.N., Vof. |

 

 

 

 

154 August 01, 2018
164
1 Mr. Gosser?
2 A Yeah, he called me back again.
3 MR. ELBERGER: We have to take a brief
4 break shortly. The food's being brought in.
5 (A discussion was held off the record.)
6 BY MR. HALBERT:
7 Q So the X-ray report that we just looked at has a
8 time stamp of 9:20 p.m. on March 3.
9 Do you recall the time frame after 9:20
10 that you received that call from Officer Lecher?
141 A I'm guessing as soon as it came in that they
12 called me, but I do have -- I do not remember
13 what time he called me.
14 Q Was there a follow-up call from Officer Lecher
15 not related to the X-ray but related to
16 Mr, Gosser at the jail?
17 A Yes.
18 Q And in terms of when you talked about the X-ray,
19 how long after you talked to Officer Lecher
20 again?
21 A Shortly.
22 Q What did he tell you?
23 A Said he was in the drunk tank. Maybe -- I know
24 he was in the drunk tank. Said he was throwing
25 up and he looked bad. I said, "What do you mean
CONNOR Connor Reporting 317.236.6022

     

INE ONE

www.connorreporting.com

 
Case 1:17-cv-03257-TWP-MPB Document 93-10 Filed 04/01/19 Page 32 of 44 PagelD #: 494

Tara Westermen, R.N., Val. |

 

 

 

 

155 August 01, 2018
155
1 'bad'?" He said, "Throwing up bad." I said,
2 "What do you mean he's ‘throwing up bad?'" He's
3 like, "He's really throwing up." I said, "All
4 right. We're going to send him. I'm calling
5 Chris."
6 I called Chris. -He didn't answer. I
7 called the jail back and told them to send him
8 immediately.
9 Q Did you talk to Stephenson again to let him
10 know?
11 A I think I called him again or he called me back,
12 and I told him I sent him out. Or he told me to
13 “gend him out, and I said I already did.
14 Q Well, was that the last time you spoke to anyone
15 at the jail relative to Mr. Gosser?
16 A Yes.
17 Q Do you recall -- strike that.
18 Page 581.
19 A Okay.
20 0 Is that the progress note that you prepared
21 relative to those discussions for the events on
22 March 3?
23 A Yes.
24 Q Your progress note indicates that you had
25 obviously spoken to him during the med pass. He
Connor Reporting 317.236.6022

 

www.connorreporting.com

 
Case 1:17-cv-03257-TWP-MPB Document 93-10 Filed 04/01/19 Page 33 of 44 PagelD #: 495

Tara Westermen, R.N., Vol. |

 

 

 

 

  

161 August 01, 2018
161
1 March 4, 2016?
2 A I think I was called to the sheriff's office.
3 Q Who called you to the sheriff's office?
4 A Very possibly the sheriff. It's in the same
5 building.
6 Q Do you know what purpose you were called there
7 for?
8 A They -- to tell me that he had passed away.
9 Q Do you know who told you that?
10 A The sheriff.
11 Q Mr. MeCorkle? Sheriff McCorkle?
12 A Yes.
13 Q Is that all he said, or did he say anything
14 else?
15 A I don't remember. I remember him telling me
16 that he had passed away. "Passed away this
17 morning," is what he said. He told me he had
18 passed.
19 Q Were you aware that the jail's policies and
20 procedures, in terms of medical care, provided
21 that when inmates returned from the emergency
22 room, that a physician is supposed to see them?
23 A Follow up with them.
24 Q Were you aware of that?
25 A Yeah.
REPO va comomeporng oom 917.298.6022

 

 
Case 1:17-cv-03257-TWP-MPB Document 93-10 Filed 04/01/19 Page 34 of 44 PagelD #: 496

Tara Westermen, R.N., Vol. |

 

 

 

 

162 August 01, 2018
162

1 Q Have you ever reviewed a policy of that nature

2 that states that?

3 A No. But anytime somebody returns from the ER,

4 we have to send them. We have the provider

5 follow up with them.

6 Q And they're supposed to review the discharge

7 paperwork that comes from the ER?

8 A Correct.

9 Q Did you ever provide the discharge paperwork to
10 Mr. Stephenson and/or the physician assigned to
11 the jail?

12 A I do not recall. It would have been in the

13 patient's chart.

14 Q Are you aware of any particular medical action

15 plan that was implemented as a result of

16 Mr. Gosser's injuries upon his return from the

17 ER on February 27, 2016?

18 A I don't think so,

19 Q And I just want to be clear, your testimony

20 today is that you never have reviewed the county

21 jail policies and procedures; correct?

22 A We give that to them. It's not something I

23 would sit there and go through, no.

24 Q Have you ever gone through it?

25 A Not to my knowledge of ever remembering, no.

¢ CONNOR aw Connor Reporting 317.236.6022
: w.connorreporting.com

 

 
Case 1:17-cv-03257-TWP-MPB Document 93-10 Filed 04/01/19 Page 35 of 44 PagelD #: 497

Tara Westermen, R.N., Vol. |

 

 

 

 

172 August 01, 2018
172

1 Q Would you agree that we have not seen that

2 today?

3 A I would agree with that.

4 Q All right. And in terms of Mr. Stephenson's

5 visit with Mr. Gosser on March 2 of 2016, are

6 you aware of what information he had in his

7 possession relative to the injuries that Brian

8 nad?

9 A Say that one more time with your dates.

10 Q Sure. Based on the medical records, Chris

11 Stephenson saw Brian Gosser on March 2 of 2016.
12 A Okay.

13 Q We looked at the jail records in terms of the

14 time, so it was around 6:00-something at night.
15 Are you aware of what information

16 Mr. Stephenson had when he conducted that exam?
17 A Information in his chart besides -- well,

18 according to the dates, obviously anything after
19 that. In the hospital, he would have had

20 discharge instructions,

21 Q So it would have included the discharge

22 instructions that we've talked about today?

23 A Right. Not the medical notes.

24 Q Not the medical notes,

25 A Yes.

Y CONNOR Connor Reporting 317.236.6022

“ d www.conneorreporting.com

 

 
~

Case 1:17-cv-03257-TWP-MPB Document 93-10 Filed 04/01/19 Page 36 of 44 PagelD #: 498

Tara Westermen, R.N., Vol. |

 

 

 

 

179 August 01, 2018
179
1 A No.
2 Q Do you have any idea what your obligations are
3 under it?
4 A No.
5 Q One of the requirements is that Q9CC will provide
6 at least one physician visit per week and a
7 physician available via telephone or email 24
8 hours a day, seven days a week.
9 Whe was the M.D. that fulfilled that
10 requirement in 2016?
11 A There was multiple people there in 2016. There
12 was some people I was naming earlier:
13 Christopher Stephenson --
14 Q He's not an M.D.; correct?
45 A He's a physician assistant. He's a provider
16 that can still go to the jail.
17 Q Who was the medical director in 2016?
18 A I have no idea.
19 Q Was Chris Stephenson the highest-ranking person
20 at QCC who would visit the Henry County Jail in
21 2016?
22 A No. Dr. Loveridge was an M.D. and he visited
23 the jail.
24 Q How often did he visit?
25 A They were once a week.
Y CONNOR ac Connor Reporting 317.236.6022
www.connorreporting.com

 
Case 1:17-cv-03257-TWP-MPB Document 93-10 Filed 04/01/19 Page 37 of 44 PagelD #: 499

Tara Westermen, R.N., Vol. |

 

 

 

 

182 August 01, 2018
182
1 A Yes.
2 QO Did you have any communication with LouAnn
3 ' Phares, Brian Gosser's mother, at any time?
4 A No.
5 Q Did Dennette ever indicate to you that she had?
6 A Not to me.
7 Q Every time Brian Gosser filled out a sick call
8 request, or whatever it's called, was he seen by
9 either you or Dennette or Chris Stephenson?
10 A He'd be seen by medical, yes.
11 o Okay.
12 A Unless it was the middle of the night. And
13 that's when jail staff was there, and they would
14 pull the protocols.
15 o So his complaints about his dental issues, he
16 admitted to you that he had slipped and hit the
17 shower wall?
18 A Yeah. He hit his mouth on the shower.
19 Qo Did he ever change his story and say he was hit
20 in the mouth?
21 A Not to me.
22 o Did you ever treat any other inmates from
23 F block during this period of time who had
24 injuries from fighting with one another?
25 A I have no idea.
RREPORTING war somoropoure erase
. porting.com

 
Case 1:17-cv-03257-TWP-MPB Document 93-10 Filed 04/01/19 Page 38 of 44 PagelD #: 500

Tara Westermen, R.N., Vol. |

 

 

 

 

  

183 August 01, 2018
183
1 Q Okay. Did you have any conversation with Brian
2 . Gosser about who beat him up in F block?
3 A I did not.
4 Q Did he ever indicate to you that he had been hit
5 while in B block?
6 A One more time.
7 Q Did he ever tell you he had been struck while he
8 was in B block by an inmate?
9 A He never told me he was struck at all.
10 Q Is it correct to say that broken ribs generally
Lil do not require any type of treatment?
12 A That's true.
13 Q Did Brian Gosser ever tell you that he had been
14 attacked three to four different times and he
15 was just going to take his lickings, but the
16 last time was just too much for him?
17 A T don't remember him teiling me that. I do
18 remember reading somewhere where he said that.
19 Q So did you meet with Detective Ed Manning about
20 this?
21 A Yes.
22 Q On one occasion or more than one?
23 A One.
24 Q Did he just interview you, or did he take a
25 recorded statement or written statement?
Y CONNOR Connor Reporting 317.236.6022
a www. connorreporting.com

 
Case 1:17-cv-03257-TWP-MPB Document 93-10 Filed 04/01/19 Page 39 of 44 PagelD #: 501

Tara Westermen, R.N., Vol: |

 

 

 

 

185 August 01, 2018
185
1 MR. PIERCE: I know it's been a long day,
2 so you'll get there. It's okay.
3 BY MS. POLLACK:
4 Q Okay. So on March 3rd, the night of March 3rd,
5 after the X-ray results came in, Clark Lecher
6 contacted you. You contacted Chris Stephenson
7 or you tried to but were unable toa?
8 A He contacted me.
9 Q You reached him and discussed the results?
10 A Right.
11 Q At some point you tried to reach him about
12 sending him to the ER and couldn't, so you made
13 the decision to send him?
14 A Yes.
15 Q How much later was that after you discussed the
16 X-ray results with him?
17 A I don't remember. TI don't feel like it was very
18 much longer, but I don't know the time frame.
19 Qo And the second round of discussions took place
20 because Clark Lecher called you and said Gosser
21 was vomiting badly?
22 A He didn't look good and he was throwing up. He
23 was throwing up bad.
24 Q When you made the decision to send him out to
25 the ER, did you have anything in mind that you
P, CONNOR uncon Reporting 317.236.6022
-connorreporting.com

 

 
Case 1:17-cv-03257-TWP-MPB Document 93-10 Filed 04/01/19 Page 40 of 44 PagelD #: 502

Tara Westermen, R.N., Vol. |

 

 

 

 

187 August 01, 2018
187
1 think I may have answered my own question,
2 The handwritten notes at the bottom of
3 ecc 000555, that's Dr. Loveridge? Is that his
4 handwriting?
5 A No. I wrote that. I signed it. I wrote it.
6 Chris signed off on it and Dr. Loveridge signed
7 eff on it.
8 QO You said you spoke with inmate. "No signs or
9 symptoms of infection. No broken teeth. Inmate
10 admits hit in mouth. States "will wait a few
11 days to see if better,"
12 Do you recall what he told you about how he
13 became hit in the mouth?
14 A No. But that's when he told me he hit his mouth
15 in the shower.
16 Q Shower wall. Okay.
17 So he never told you that he had been in an
18 altercation?
19 A Right.
20 Q Okay.
21 MS. POLLACK: All right. Thank you. Those
22 are all my questions.
23 MR. PIERCE: I've got none. We're leaving
24 it open so --
25 She really has -- I mean, she's got to go
, CONNOR | Connor Reporting 317.236.6022
AREPORTING www.connorreporting.com

  

 
 

ase 1:17-cv-03257-TWP-MPB Document 93-10 Filed 04/01/19 Page 41 of 44 PagelD #: 503

 

 

In the Matter Of:

DOUGLAS J. GOSSER
-VS~

HENRY COUNTY SHERIFF'S DEPARTMENT, ET AL.

TARA WESTERMEN, VOL. II
December 12, 2018

CONNOR REPORTING
CON NOR 111 Monument Circle, Suite 4350
wah Indianapolis, IN 46204
: aes Phone: 317-236-6022
tea SETTING THE RECORD STRAIGHT Fax: 317-236-6015

Toll Free: 800-554-3376

   

 

 

 

 

 

 

 

 

 
Case 1:17-cv-03257-TWP-MPB Document 93-10 Filed 04/01/19 Page 42 of 44 PagelD #: 504

Tara Westermen, Vol. Il
51 December 12, 2018

 

51
1 Q Do you remember who any of these officers are?

2 A He doesn't work there anymore. He quit before I
3 left,

4 Q Did any of these problems that you've documented

5 in this email have any effect on the treatment
6 you provided to Brian Gosser?
7 A No.

8 Q You said you had trouble getting officers to

9 pass meds and they're under staffed and so busy,
10 that sometimes we wait hours literally to do
11 things.
12 What do you mean by that?

13 A They literally would be busy, and we would tell

14 them who we needed to see or make them a list.
15 It really just depends. Sometimes we would ask
16 them if they could get a certain person out, and
17 a lot of the times, they would say we can't.

18 We're too busy right now. You have to wait

19 until later. And we literally would wait hours
20 sometimes.

21 Q So sometimes you'd be at the jail without anyone
22 to see because they didn't have time to bring
23 the inmate to you; is that what you're saying?

24 A No. I'm saying like I wasn't to see people

 

 

 

25 because they couldn't go get them.
P» CONNOR Connor Reporting 317.236.6022
AREPOR www.connorreporting.com

 

 
Case 1:17-cv-03257-TWP-MPB Document 93-10 Filed 04/01/19 Page 43 of 44 PagelD #: 505

Tara Westermen, Vol. Il

 

 

 

 

54 December 12, 2018
54
1 from OCC was there; right?
2 A Right.
3 Q All right. And then once they went through that
4 and answered the questions, did that -~ what was
5 the purpose of them going through that and
6 answering the questions?
7 A So they could use those protocols to then call
8 medical.
9 Q To call you. So they weren't supposed to use
10 those to figure cut how to treat the person
11 themselves?
412 A Right, they called. But like with anything,
13 even -- I mean we had always something posted
14 that said -- you know, on our call list, that
15 you call the first nurse or -- there's always
16 multiple people that you can call.
17 If you can't reach one, you go to the next.
18 And at the bottom of them, it always say in case
19 of emergency, render care -- you know, use your
20 own decision, render care, and then just contact
21 medical afterward just to notify us.
22 Q And by render care, do you mean call for
23 outside -- take them outside, or do you expect
24 the jail officers to render care themselves?
25 A Call an ambulance or send them to the ER.
e SONNOR. Connor Reporting 31 7.236 6022
3 www.connorreporting.com

 
Case 1:17-cv-03257-TWP-MPB Document 93-10 Filed 04/01/19 Page 44 of 44 PagelD #: 506

Tara Westermen, Vol. Il

 

 

 

 

56 December 12, 2018 _
56
1 towards the contract?
2 A No.
3 Q Okay.
4 A Chris's hours did not count into the contract.
5 Q All right. So 72 hours was just the nurses?
6 A Yes.
7 Q What about when you guys are on call, do those
8 go towards the hours?
9 A No.
16 Q So 72 hours of an actual nurse being present at
11 the jail?
12 A Correct.
13 Q So Chris's hours -- how many hours did he have
14 to be there, do you know?
15 A T doen't know.
16 Q But those were on top of the 72?
17 A I don't know if he was contracted hours.
18 QO All right. And then did Sandy have a set
19 schedule that she came by, or a minimum number
20 of times she came by per week or per month?
21 A I'm not sure.
22 Q Did you and Denette work the same number of
23 hours?
24 A No.
25 QO You worked more?
CONNOR Connor Reporting 317.236.6022

  

PORTING www.connorreporting.com

 
